Order of July 27, 1936. granting reargument of motion granted by order of October 31, 1935, and on reargument adhering to said order of October 31, 1935, modified by granting the motion as to defendant Miriam Troné and denying it as to defendants Anna Troné and Hilda Grace Persitz, by providing that as to said Miriam Troné the judgment is vacated and her default is opened, and by further providing that in the event that said defendant consent to an interlocutory judgment she be permitted to file her objections, if any, to the account herein within twenty days after the entry of said judgment. As so modified, the order is affirmed, without costs. Said defendant may serve an answer within ten days from the entry of the order hereon. Appeal from order of October 31, 1935, dismissed, without costs. Hagarty, Davis, Johnston and Taylor, JJ., concur; Lazansky, P. J., concurs, but is of opinion that the order should be further modified by providing that the denial as to Anna Troné and Hilda Grace Persitz is without prejudice to a renewal oi the application in the event that Miriam Troné succeeds on the merits.